                  Case 20-50773-LSS             Doc 5      Filed 08/07/20         Page 1 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re GUE Liquidation Companies, Inc.                 §
                                                      §                       Chapter 11
Post-Effective Date Debtor                            §
                                                      §                 Case No. 19-11240 (LSS)
                                                      §
--------------------------------------------------------------------------------------------------------------------
                                                      §
HOWLEY LAW PLLC,                                      §
LIQUIDATING TRUSTEE                                   §
FOR THE GUE DEBTOR                                    §
LIQUIDATION TRUST,                                    §
         Plaintiff,                                   §
                                                      §
                                                      §
                                                      §
v.                                                    §                 Adversary Proceeding
                                                      §                 No. 20-50773 (LSS)
OMNI AGENT SOLUTIONS, INC.,                           §
EAST WEST BANCORP, INC.,                              §
ERIC SCHWARZ AND BRIAN                                §
OSBORNE,                                              §
         Defendants.                                  §

                                         AMENDED COMPLAINT

         On behalf of the GUE Debtor Liquidation Trust (the “Trust”), Plaintiff and Trustee

Howley Law PLLC (the “Trustee”) files this Amended Complaint1 against Defendants Omni

Agent Solutions, Inc. d/b/a Omni Management Group (“Omni”), East West Bancorp, Inc. (“East

West”), Eric Schwarz (“Schwarz”) and Brian Osborne (“Osborne” and, with Omni, East West

and Schwarz, “Defendants”). The Trustee respectfully shows the following:




         1
           This Amended Complaint is only to correct two typographical errors in the original Complaint.
Plaintiff respectfully reserves the right to further amend the complaint pursuant to Fed. R. Civ. P. 15 and
Fed. R. Bankr. P. 7015.
                Case 20-50773-LSS        Doc 5       Filed 08/07/20   Page 2 of 27




                                             I.
                          Preliminary Statement/Nature of the Action

        1.      This action results from the egregious and surprising failures of a large bank and

professionals in claims administration and disbursement to perform even the most basic of their

services in a competent manner. Due to these parties’ neglect, misrepresentations, breaches of

various duties, failures to perform – and jaw-dropping inattentiveness – the GUE Debtor

Liquidation Trust has now lost more than $16 million in funds which should have been available

to satisfy obligations of the Trust.

        2.      This Trust was created and funded as part of Chapter 11 cases for the GUE

Liquidation Companies, Inc. f/k/a the FTD, Inc. bankruptcy estates (the “Estates”) to pay

administrative, priority, professional and other secured claims. Defendant Omni is a noticing,

claims and disbursement agent which represents that it will, e.g., “open necessary bank accounts

and safely and securely manage distribution proceeds from initial receipt to final distribution.”

Defendant East West is a bank that Omni often uses and used here. East West represents that it

provides, among other things, “multi-layer fraud protection” with “dedicated industry

professionals with knowledge in all aspects of banking requirements of the bankruptcy.”

        3.      Unfortunately for the Trust and $16 million of its funds, neither Omni’s nor East

West’s representations proved true. Instead, over a short two-week period in March 2020, the

Trust’s accounts at East West were almost completely emptied in a series of obviously fraudulent

wire transfers, including six very large transfers made to a bank in Hong Kong. Had Defendants

not been completely “asleep at the switch,” they would have noticed – and prevented – these

fraudulent wire transfers for at least four reasons: (1) the wires’ destinations in Hong Kong were

obviously wrong for any legitimate obligations of the Trust’s based on the purposes for which




                                                 2
               Case 20-50773-LSS         Doc 5       Filed 08/07/20   Page 3 of 27




the Trust was established and its activities up to that point, (2) the transferred amounts were

obviously too large to be for proper Trust account functions, e.g., the payment of “Professional

Fees,” (3) the names of the payees on the wire transfers were not shown on any list of creditors,

professionals or other beneficiaries of the Trust, and (4) there could be no legitimate reasons for

emptying this Chapter 11 Trust’s accounts of virtually all their funds in a short, 14-day period.

Even the emails which Omni received requesting that the fraudulent transfers be made from the

Trust’s accounts were so riddled with improper syntax, spoofed email addresses, grammatical

mistakes and plainly suspicious instructions that no reasonable person could believe that they

constituted Trust communications. These transfers were so obviously improper that another

bank, BB&T, immediately noticed the one domestic transfer routed through it and quickly

alerted East West to the wrongdoing. Had East West and Omni exercised the slightest level of

care, they likewise would have immediately noticed and prevented the fraudulent transfers from

the Trust’s accounts.

       4.      Once alerted to the fraud, the Trustee immediately contacted both U.S. and Hong

Kong law enforcement authorities and filed an action in Hong Kong to freeze any recoverable

funds. The Trustee now also brings this adversary action to recover the lost amounts from those

who represented they could, and would, securely manage, supervise and disburse the Trust’s

payments to creditors and provide the Trust accounts with effective fraud protection.

                                               II.
                                             Parties

       5.      Plaintiff and Trustee Howley Law PLLC is a professional limited liability

company organized under the laws of the state of Texas. The Trustee has its address at 711

Louisiana, Suite 1850, Houston, Texas 77002. The Trustee brings this action in its capacity as




                                                 3
              Case 20-50773-LSS        Doc 5       Filed 08/07/20   Page 4 of 27




the Liquidating Trustee for the GUE Debtor Liquidation Trust created in the above-captioned

bankruptcy case.

       6.     Defendant Omni is a C-corporation organized under the laws of the state of

California. Omni has its principal place of business at 5955 DeSoto Ave., Suite 100, Woodland

Hills, California 91367. Omni may be served by serving its agent for service of process Vcorp

Services CA, Inc. at 818 West Seventh Street, Suite 930, Los Angeles, California 90017.

       7.     Defendant East West is a C-corporation organized under the laws of the state of

Delaware. East West has its principal place of business at 135 North Los Robles Avenue, 7th

Floor, Pasadena, California 91101. East West may be served by serving its agent for service of

process Douglas P. Krause at 135 N Los Robles Avenue, 7th Floor, Pasadena, California 91101.

       8.     Defendant Eric Schwarz is an individual and citizen of the State of California.

Schwarz may be served with process at 5955 DeSoto Ave., Suite 100, Woodland Hills,

California 91367. At the relevant times, Schwarz was Omni’s Chief Financial Officer.

       9.     Defendant Brian Osborne is an individual and citizen of the State of California.

Osborne may be served with process at 5955 DeSoto Ave., Suite 100, Woodland Hills,

California 91367. At the relevant times, Osborne was Omni’s Chief Executive Officer and/or

President.

                                             III.
                                   Jurisdiction and Venue

       10.    This Court has jurisdiction to hear this matter under 28 U.S.C. §§ 157(a) and

1334. This adversary is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (H) and

(O). Venue is proper in this Court under 28 U.S.C. §§ 1408, 1409. This adversary proceeding

arises in and/or is related to the above-captioned bankruptcy case, In re GUE Liquidation

Companies, Inc. (Case No. 19-11240 (LSS)) pending before the Bankruptcy Court for the



                                               4
               Case 20-50773-LSS          Doc 5       Filed 08/07/20    Page 5 of 27




District of Delaware. Pursuant to rule 7008(a) of the Federal Rules of Bankruptcy Procedure, the

Plaintiff consents to the entry of final judgments or orders with respect to this Amended

Complaint.

                                                 IV.
                                                Facts

         11.   The GUE Debtor Liquidation Trust f/k/a the GUE Liquidation Companies, Inc.

was created as part of Chapter 11 cases for the Estates. Since its creation, this Trust has

faithfully discharged its duties under and in accordance with the Chapter 11 Plan and the

applicable Debtor Liquidation Trust Agreement. Among other things, it has reviewed, analyzed,

and/or objected to a very large number of administrative, priority, and secured claims filed

against the Debtors’ Estates and obtained orders sustaining omnibus objections to the vast

majority of those claims. These efforts have increased recoveries to the Trust’s beneficiaries by

reducing the size of its claims pool. The Trustee also consensually resolved a complex and long-

standing dispute with the purchaser of a flowers business over a working capital adjustment that

added substantial assets to the Debtor Liquidation Trust.

         12.   Despite these successes, during March of 2020, the Trust was an unknowing and

innocent victim of a series of cyber fraud incidents resulting in the theft of substantially all of the

cash in its bank accounts. The acts and omissions of the parties who allowed these attacks on the

Trust’s assets to occur form the bases of the claims that the Trustee now asserts and are detailed

below.

         A.    The Trustee inherited previously existing relationships between Estate
               professionals and the Defendants.

         13.   When the Trust became effective on December 30, 2019, the Trustee inherited a

number of relationships which had previously been established between the Estates and certain




                                                  5
               Case 20-50773-LSS         Doc 5       Filed 08/07/20   Page 6 of 27




professionals and institutions. These relationships included the Estates’ having engaged Omni

before July 2019 to provide secure claims administration and noticing services in the bankruptcy

cases for the Estates. The Estates had also engaged two other entities, i.e., a consulting firm

specializing in the turnaround/Chapter 11 matters, and a law firm that represented the Estates in

the bankruptcy cases.

       14.     Schwarz is Omni’s Chief Financial Officer. Osborne is Omni’s Chief Executive

Officer and President. Schwarz and Osborne are the natural persons who acted as Omni’s agents

in committing the acts and omissions alleged herein.

       15.     As part of the sales process for the Estates, Osborne began communicating no

later than July 2019 with both the consulting firm and the Estates’ law firm about Omni’s acting

as a disbursement agent on bank accounts to be opened for the Estates and its successor in

interest, the Trust. For example, in a July 10, 2019 email, Osborne advocated East West as the

institution where Omni did its banking and recommended East West to both the consulting firm

and the law firm for their Estate dealings.

       16.     By July 31, 2019, Osborne obtained the consulting firm’s and the law firm’s

consent to using East West as the bank to safely and securely manage various escrow accounts

set up for specific purposes tied to the cases. Osborne then emailed East West customer service

specialist Sharon Jones (“Jones”) with instructions for opening the Estates’ accounts. On August

8, 2019, Jones notified Osborne that three escrow accounts for the Estates had been opened at

East West. Acting on instructions from Omni, Jones subsequently opened another two escrow

accounts for the Estates. The Estates accordingly had five accounts at East West. However, the

signatories to the accounts were only Osborne and Schwarz.




                                                 6
                Case 20-50773-LSS          Doc 5       Filed 08/07/20   Page 7 of 27




        17.     As the deadline was approaching for the Trust to become effective, the Trustee

evaluated options for depository banks and initially expressed interest in placing the Estates’

existing accounts with another institution. However, in telephone conversations with the Trustee

occurring in mid- and late- December 2019, Osborne emphasized that Omni had a longstanding

relationship with East West and that Omni would serve as an additional layer of protection and

security for the Trust’s accounts. This relationship was a principal reason that Osborne and

Omni had recommended to the Estates’ consulting firm and law firm – months before the

Trustee was appointed – that East West be the bank for holding the Estates’ accounts. In

subsequent conversations with the Trustee, Osborne made assurances that, in conjunction with

using East West as the bank for the accounts, Omni and East West Bank as a team would be able

to provide the Estates and/or the Trust with appropriate and secure disbursement agent services.

        B.      Omni and East West represent they will provide appropriate account
                security.

        18.     The Trustee also examined information disseminated by Omni and by East West

in mid- to late- December 2019. This information included websites for Omni and East West.

As described by its website, Omni is “a full-service distribution agent providing fiduciary

services for 49 years.”      This website represents that Omni has the “experience and tools

necessary to ensure that all distributions are performed timely and accurately” and that “Omni

professionals provide disbursement services in ... liquidations and litigation proceedings and

have managed and distributed assets and cash in excess of $1B.” The website promises that

“Omni will open necessary bank accounts and safely and securely manage distribution proceeds

from initial receipt to final distribution.”




                                                   7
                     Case 20-50773-LSS        Doc 5       Filed 08/07/20   Page 8 of 27




           19.       Based on these and other representations by Omni and Osborne,2 on which the

    Trustee relied, the Trustee consented to Omni providing account-opening, noticing, claims and

    disbursement services for or on behalf of the Trust. As the Trust’s disbursement agent, Omni

    had access to and maintained the database of all Trust creditors entitled to distributions as part of

    the liquidation and wind-down.

           20.       The East West website touted the bank’s ability to handle disbursement accounts

    created as part of bankruptcy processes, Chapter 11 reorganization plans and/or liquidations.

    East West’s information contained numerous representations, including, but not limited to, the

    following –

           [East West] provide[s] ... client services specialists trained to accommodate the
           unique requirements of the professional fiduciary.
           ....
           We also maintain accounts for disputed depository relationships, litigation
           escrows, disbursement accounts ... or accounts where a ... control account is
           mandated. Our dedicated team of premier client specialists deliver a private
           banking level of service to the professional fiduciary in multiple industries.
           21.       The bank’s materials further stated that East West possesses the following “Fields

    of Expertise”:

           •         Professional Fiduciaries
           •         Liquidating Trustee
           •         State & Federal Court Receivers
           •         Restructuring Professionals (attorneys & advisors)
           ....

2
    Omni’s website also states that its disbursement services include:
           •      Payout/disbursement calculations
           •      Disbursement reporting
           •      Opening and managing bank accounts
           •      Generating distribution checks (including preparation of stub language)
           •      Setting up positive pay tracking
           •      Distribution service and tracking
           •      Complete bank reconciliations with full reporting capabilities
           •      Tax reporting, as required




                                                      8
               Case 20-50773-LSS         Doc 5       Filed 08/07/20   Page 9 of 27




       •       Disbursing Agents
       •       Claims Administrators
       •       Chapter 11 Trustees

       22.     In addition, the East West materials stated that the bank provides:

       •       Experienced bankers who have been specially trained to work with the specific
               technical and legal requirements of fiduciary bank accounts.
       ....
       •       Full range of industry related, in-house escrow and control agreement expertise.
       ....
       •       Multi-layer fraud protection.

       23.     The information represented that East West routinely delivers the following

services to bankruptcy trustees:

       •       Authorized bankruptcy depository by the U.S. Trustee in all districts.
       •       Trustee Deposit Services team of dedicated industry professionals with
               knowledge in all aspects of banking requirements of the bankruptcy process.
       •       Private banking level of relationship with knowledgeable and responsive
               specialists who understand the unique requirements of bankruptcy professionals.

       24.     Notably, many of these East West representations are specific in nature. For

example, the website specifically stated that East West provided “multi-layer fraud protection”

for accounts that the bank handles. East West also represented that it has “expertise” in the work

of “Disbursing Agents” and Chapter 11 Trustees, and employs bankers “specially trained” in the

“specific technical and legal requirements of fiduciary bank accounts,” who have “in-house

escrow and control agreement expertise.”

       25.     As the name implies, “multi-layer fraud protection” entails multiple layers of

protection against electronic, wire and cyber fraud. As understood in the banking industry,

multi-layer fraud protection includes protections that are typically “endpoint-centric” at Layer 1,




                                                 9
                Case 20-50773-LSS            Doc 5     Filed 08/07/20       Page 10 of 27




“navigation-centric” at Layer 2, “channel-centric” at Layer 3, “cross-channel centric” at Layer 4,

and directed to analysis of two or more relationships at Layer 5.3

        C.       The Trustee relied on Defendants’ representations.

        26.      On December 30, 2019, the Estates’ Chief Restructuring Officer authorized Omni

to transfer control of the five existing Estates escrow accounts to the Trustee.                    Also, on

December 30, 2019, Omni opened two more accounts for the Trust at East West. The Trust had

and has these accounts at East West. Again, however, the only signatories for the accounts were

Osborne and Schwarz.               The Trustee relied on Omni’s representations, including

recommendations from Osborne, and East West’s representations, in allowing Omni to (1)

maintain the five existing Estates escrow accounts at East West and (2) open the two additional

escrow accounts for the Trust at East West.

        27.      In late 2019, Osborne also began conversations with the Trustee regarding Omni’s

processing wire transfers from the Trust’s accounts, so that Omni could safely and securely

manage disbursement of funds to creditors of the Trust. These conversations continued into

early 2020.     In January, Osborne, the Omni treasury team, and the Trustee discussed the


3
   Layer 1 entails a band of authentication for customer access channels. The minimum standard for low-
risk scenarios is two-factor authentication, such as a combination of hardware or software ID and a
personal identification number (PIN), or a user ID and password. Layer 2 includes, e.g., the real-time
capture of customer and account online activity, which is then used to build a customer profile to
determine what is normal or abnormal for the specific customer. Layer 3 represented the industry best
practices approximately five years ago; the concept entails having an end-to-end enterprise platform that
can address a specific channel and provide extensibility across channels. For example, one major U.S.
bank implemented a real-time fraud prevention system, and the system is channel-centric for the
commercial ACH and wire systems, but it views activity in the context of an account profile. At Layer 4,
an institution takes a cross-channel approach to scoring transactions and entities across multiple accounts,
products and channels. Transactions that may otherwise look innocent can appear suspicious when
correlated with activities in other areas. Layer 5 analyzes activities and relationships within a network of
related entities (e.g., customers who share demographic data or transactions). Entity link analysis helps
detect and prevent fraud by identifying patterns of behavior that only appear suspicious when viewed
across related accounts or entities, and then discovering the networks associated with an identified
suspicious account, entity or individual to determine if a case is limited to an isolated individual or is part
of a larger conspiracy.


                                                      10
               Case 20-50773-LSS         Doc 5     Filed 08/07/20     Page 11 of 27




protocols for making wire transfers from the Trust’s accounts. In addition to protocols that

Osborne recommended, the Trustee requested that the protocols include the requirement of a

written letter request sent via email twice a month (on the 1st and 15th or the next business day)

containing the wire transfer or check payment instructions on the Trustee’s letterhead. Osborne

assured the Trustee that if anything out-of-the-ordinary or suspicious occurred, Omni would take

appropriate steps and contact the Trustee. Omni had and maintained, and Osborne and Schwarz

both had access to, a list of the claimants and beneficiaries of the Trust.

       28.     In January 2020, Omni implemented protocols for making payments from the

accounts on behalf of the Trust. When and if these protocols were properly followed, Omni

would act as agent for the Trust and authorize payment orders from Trust accounts on behalf of

the true sender, the Trust itself. Omni would then process the payment orders from accounts

held at East West Bank and email a payment confirmation back to the Trustee.

       D.      Omni acted as the Trust’s agent and fiduciary.

       29.     At the relevant times, all the escrow accounts that Omni opened at East West for

the Estates or the Trust showed the Trust as the actual owner of the accounts. The accounts also

showed the Trust as East West’s customer.             These accounts were labelled, e.g., “GUE

Liquidation Company – Escrow Labor and Taxes, Account No. XX-XXXXX528,” “GUE

Liquidation Company – Escrow for General Account, Account No. XX-XXXXX193,” “GUE

Liquidation Company – Escrow for Professional Fees, Account No. XX-XXXXX200,” and

“GUE Liquidation Company – Escrow for GF Liabilities, Account No. XX-XXXXX577.”

       30.     Omni, East West, Schwarz and Osborne knew that Omni had opened the bank

accounts at East West to fulfill Omni’s duties as the Trust’s agent and fiduciary. Omni, East

West, Schwarz and Osborne also were aware that the Trust was East West’s actual customer. As




                                                 11
              Case 20-50773-LSS          Doc 5    Filed 08/07/20    Page 12 of 27




Defendants also knew and were aware, each account that Omni set up at East West for the

Estates or Trust served as an escrow or custodial account containing funds designated for a

specific purpose of, or use by, the Trust.

       E.      Defendants permitted obviously improper transfers to be made from the
               Trust’s accounts.

       31.     Each of the Trust’s accounts at East West was assigned a specific purpose. For

example, one of the Trust’s accounts at East West held funds for the payment of professional

fees incurred in the Chapter 11 cases, and payable to law firms or professionals with whom

Omni had worked before on many occasions. Others held funds for payment of taxes potentially

owed by the Trust or funding the severance and/or paid/personal-time-off payments, or similar

priority claims of former employees of the Trust’s predecessors-in-interest.

       32.     Despite Omni’s, East West’s, Schwarz’ and Osborne’s awareness that Omni

opened these accounts to serve specified Trust purposes, Defendants allowed at least seven large

and obviously improper wire transfers to be made from the Trust accounts at East West. The

wire transfer payment orders executed from Trust accounts shown below were not authorized by

the Trust, nor by any individual or entity authorized to initiate wire transfers or payment orders

on behalf of the Trust. These unauthorized payment orders, which were obviously far in excess

of the amounts that would have been paid in the course of the Trust’s obligations, included the

following –

   1. March 11, 2020: $280,000 to CSD Tange Ltd. at Bank of China (Hong Kong)
            From Account #: XX-XXXXX193;
   2. March 16, 2020: $280,000 to Linx Trading Co., Ltd. at Bank of China (Hong Kong)
            From Account #: XX-XXXXX193;
   3. March 17, 2020: $5,940,000 to Linx Trading Co. at Bank of China (Hong Kong)
            From Account #: XX-XXXXX193;
   4. March 18, 2020: $6,320,000 to Linx Trading Co. at Bank of China (Hong Kong)
            From Account #: XX-XXXXX193;
   5. March 19, 2020: $1,950,000 to Linx Trading Co. at Bank of China (Hong Kong)


                                                 12
               Case 20-50773-LSS         Doc 5    Filed 08/07/20     Page 13 of 27




             From Account #: XX-XXXXX200;
    6. March 23, 2020: $450,000 to Dynamics Construction at BB&T (Mesquite, Texas)
             From Account #: XX-XXXXX193;
    7. March 25, 2020: $1,970,000 to HK She Trading Ltd. at Bank of China (Hong Kong)
             From Account #: XX-XXXXX528;


        33.     Six of these transfers, amounting to $16,740,000, were sent to accounts at Bank of

China (Hong Kong), and a seventh transfer of $450,000 was sent to BB&T Bank. None of these

transfers went to any entity entitled to receive payment from the Trust. In fact, these unauthorized

payment orders were discovered on or about March 31, 2020, after another bank, BB&T, thought

that the March 23, 2020 transfer was suspicious and alerted East West Bank. As of the date of

this complaint, only approximately $450,000 of the fraudulent transfers has been recovered.

        34.     Omni, through acts and omissions specifically including those of its CFO

Schwarz and CEO and President Osborne, actively participated in allowing these fraudulent,

obviously improper and unauthorized payment orders to occur. Although an investigation is still

proceeding into the origin of the attack, a computer hacker compromised the email account of an

employee of the Trustee and sent Schwarz emails on dates including March 11, 13, 17, 18-19,

23, 24-25, 2020 directing Schwarz to make the above wire payments. These emails resulted in

the large – and obviously unauthorized – wires being sent from East West using Estates funds

from the Trust’s accounts. Each time that East West effected an obviously improper and

unauthorized payment order, the bank sent a wire confirmation to Schwarz and Osborne at the

Omni email addresses bosborne@omniagent.com and eschwarz@omniagent.com.

        35.     East West was aware that Omni acted as the claims and disbursement agent for

the Trust. As a result of its customer identification program, East West knew or should have

known that Omni would possess or have access to Trust documents or instruments showing the

purposes of the Trust and its accounts. East West should have known of the contents or



                                                 13
              Case 20-50773-LSS        Doc 5     Filed 08/07/20    Page 14 of 27




directives in those documents or instruments. For example, Omni maintained (and Osborne and

Schwarz had access to) a list of the secured, priority and administrative creditors, professionals

and beneficiaries of the Trust. Merely looking at this list would have shown Omni, East West,

Osborne and/or Schwarz that the wire transfers were improper because the transfers were not

made to any of these creditors, professionals and beneficiaries. East West also knew that the

Trust’s accounts were set up for payment of specific types of claims against the Trust in winding

down its obligations, or in satisfying other obligations in the Chapter 11 bankruptcy plan. Also,

as part of the banking requirements pertaining to customer due diligence, East West

implemented, or should have implemented, security procedures to assess or predict the types of

transactions a customer would make, in order to then be able to detect anomalous (or

suspicious) behavior. East West also should have implemented a protocol whereby it contacted

an individual other than Omni’s Schwarz to confirm that the payment orders ostensibly

authorized by Schwarz were indeed orders placed on behalf of the Trust.

       36.     Moreover, to comply with its representations to potential customers, East West

should have implemented an effective multi-layer fraud protection program including, at a

minimum, e.g., basic Layer 2 protections used to create a profile to determine what are normal

vs. abnormal transactions for a specific customer. East West failed to establish commercially

reasonable security procedures to ensure that these payment orders were authorized and

consistent with the purpose and intent of the Trust and its specifically designated accounts. East

West also did not implement any process to ensure these payment orders were consistent with

the Trust’s “track record” of typically authorizing payments (1) twice per month, (2) to creditors

on the claims matrix managed by Omni, and bankruptcy professionals or taxing authorities also




                                               14
              Case 20-50773-LSS          Doc 5     Filed 08/07/20   Page 15 of 27




on the matrix managed by Omni, (3) to recipients in the U.S.A., and (4) in amounts far less than

those of the above payment orders.

       37.     The company for which the Trust is successor was a well-recognized floral

service company, retailer and wholesaler based in Downers Grove, Illinois. What is obvious

from the dates, pattern, destinations and large amounts of the above payment orders is that these

wire transfers could not have been authorized by any agent acting properly and within the scope

of its authority for the Trust. Also obvious from the dates, pattern, destinations and large

amounts of these payment orders is that they were improper and unauthorized transactions, given

the specific designated purposes for the Trust’s accounts at East West. As evident from the

BB&T Bank’s detecting the fraud almost immediately after being privy to only one of the seven

payment orders (and a payment order that was domestic rather than international, and in the

amount of only $450,000, rather than, e.g., $6.32 million), no reasonable person could believe

the payment orders were properly authorized. No reasonable person, disbursement agent or bank

in Omni’s, East West’s, Schwarz’ or Osborne’s positions could have justifiably believed that the

large payment orders set out above – which in all but one instance went to accounts in Hong

Kong at the Bank of China in the name of, e.g., “CSD Tange Limited,” “Linx Trading Co.,

Limited” and “HK She Trading Limited” – were intended to, e.g., pay U.S. or state taxes owed

by the Trust, pay fees of professionals in the United States providing services to the Trust or the

Estates, or pay priority claims obligations of the Trust.

       38.     Moreover, the effect of the payment orders was to effectively empty the Trust’s

accounts over a two-week period well before the conclusion of the claims reconciliation process

of which Omni was a part. No reasonable person, disbursement agent or bank in Omni’s, East

West’s, Schwarz’ or Osborne’s positions could have justifiably believed that these payments




                                                 15
               Case 20-50773-LSS          Doc 5     Filed 08/07/20      Page 16 of 27




orders were authorized by any person faithfully executing agent or fiduciary responsibilities of

the Trust.

        39.     The documents available to East West, Omni, Schwarz and/or Osborne show the

extent to which these parties were derelict in their duties. For example, an email sent to Omni

from the hacker on or about March 11 and inquiring into a transfer spoofed the email address for

the Trustee’s principal as “tom@howely-law.com” instead of using the correct spelling,

“tom@howley-law.com.” Another email on March 24 spoofed Howley’s email address as

“tom@howaly-law.com.” Other aspects of the hacker’s emails exhibited plainly suspicious

instructions and syntax, such as a March 13 email stating that “CDS Tange ... also they have sent

new wire information because the problem might be from their bank. The wire need to be sent to

their new banking information.” The hacker’s emails also misused the singular vs. the plural; in

a March 19 email, the hacker wrote, “[S]end me confirmation as soon as the wires has been

sent.” Another March 19 email stated, “Oh i see. So can i send over payment authorization

because the wire need to go out today before the international cut-off time.” Still another March

19 email stated, “We will need to wire 450,000 to Dynamics Construction today and send the

balance when our wire arrive tomorrow.” And a March 23 email purported to explain, “Because

the sender was unable to complete the wire due to the Covid-19 their company was closed for a

week. Also, can the wire go out directly to HK on Thursday from Esc-Networking or you need

to move funds to ECS Gen before you can send a wire to HK??”4


4
  This series of emails between Omni and the hacker included the following: March 11, 2020 – Schwarz:
“I just verbally confirmed the wire with East West Bank and will forward the confirmation upon receipt.”;
hacker: “Is the wire sent? Please advise.”; Schwarz: “Below is confirmation of the wire to CDS
Tange.”; March 13 – hacker: “Attached please find a new payment authorization letter dated today
March 13, 2020.”; Schwarz: “I have not been contacted by the bank regarding the rejection. Will follow
up.”; hacker: “CDS Tange just sent another email, asking if we received the wire back and also they have
sent a new wire information because the problem might be from their bank.”; March 17 – hacker:
“Attached please find payment instructions for the March 17, 2020 payables. Please let me know once


                                                   16
               Case 20-50773-LSS           Doc 5      Filed 08/07/20      Page 17 of 27




         40.     Like other acts and omissions detailed herein, the Defendants’ failure to notice the

hacker’s misuse of language, unorthodox syntax, suspicious wiring requests and spoofing of

email addresses show a lack of care far exceeding mere ordinary negligence.

         41.     The wrongful transfers occurred within approximately a 14-day period without

the knowledge of the Trustee or anyone working on behalf of the Trust. This short timeframe

did not allow the Trustee to receive any account statements showing the transfers as they were

actually occurring. Nevertheless, once alerted to the transfers as the result of BB&T Banks’

flagging a plainly suspicious transaction, the Trustee immediately took action to protect the

Trust.    The actions included, but were not limited to, the Trustee’s contacting U.S. law

enforcement, contacting the Hong Kong police department, filing an action in Hong Kong and

moving to freeze the accounts to which the wrongful accounts were made. Unfortunately, the

damages caused by Defendants’ acts, omissions and breaches of duties were by then largely

beyond repair.

                                                    V.

the wire has been processed.”; Schwarz: “Below is confirmation of today’s Lynx Trading wire transfer.”;
March 18 – hacker: “Attached please find payment instructions for the March 18, 2020 payables. Please
let me know once the wire has been processed.”; March 19 – hacker: “Attached please find payment
instructions for the March 19, 2020 payables. Please process both wires today and send me confirmation
as soon as the wires has been sent.”; hacker: “Oh i see. So can i send over the payment authorization
because the wire need to go out the day before the international cut-off time.”; March 19 – hacker:
“Attached please find payment instructions.”; Schwarz: “It’s too late to effect a wire dated today.
Domestic wire deadline is 2:30 … .”; hacker: “We will need to wire 450,000 to Dynamics Construction
today and send the balance when our wire arrive tomorrow.”; March 25 – hacker: “Yes i will check with
Dynamics Construction today. Attached please find payment instructions for the March 25, 2020
payables. Please process wire today from Esc--Networking and send me confirmation as soon as the wire
is sent.”; March 24 – Schwarz: “Would it be possible to check again with Dynamics Construction on the
$70K? Beginning on Friday afternoon East West had issues with its wire vendor which resulted in what
is normally an automated process to a manual process of loading wires into the Fed Wire System. East
West has verified that the wire information (i.e., routing #, account #) was processed accurately.”; hacker:
“Can you please let me know why Dynamics Construction did not receive the 70k wire yet.”; hacker:
“Can you please check with the bank because Dynamics Construction did not receive the 70k wire that
was sent yesterday.”; hacker: “Thank you for the confirmation. … Also can a wire go out directly to HK
on Thursday from Esc—Networking or you need to move funds to ESC Gen before you can send a wire
to HK??”


                                                    17
               Case 20-50773-LSS           Doc 5    Filed 08/07/20   Page 18 of 27




                                           Causes of Action

       A.      First Cause of Action, Breach of contract or agency agreement against Omni

       42.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       43.     Omni agreed with the Trustee to act as a fiduciary of the Trust in providing

disbursement agent services to the Trust as part of the Trust’s liquidation obligations. These

services included opening bank accounts and safely and securely managing distributions or

disbursements. The Trustee, acting for the benefit of the Trust, performed under this agreement.

Omni breached the agreement by, among other things, failing to safely and securely manage the

distribution or disbursement of account funds. As a result the Trust was damaged.

       B.      Second Cause of Action, Negligent misrepresentation against Omni

       44.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       45.     Omni made misrepresentations of past or existing material facts to the Trust.

These misrepresentations included, but were not limited to, Omni’s representation that it would

safely and securely manage assets and/or funds held in the accounts that Omni opened for the

Trust at East West. Omni did not have reasonable grounds for believing its representations to the

Trust to be true. Omni had the intent to induce another’s reliance, i.e., the Trustee’s reliance, on

the facts misrepresented. The Trustee was ignorant of the truth and the Trustee justifiably relied

on Omni’s representations. As a result, the Trust was damaged.

       C.      Third Cause of Action, Negligence/breach of the duty of ordinary care
               against Omni

       46.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.



                                                   18
               Case 20-50773-LSS           Doc 5    Filed 08/07/20   Page 19 of 27




       47.     Omni had an agency and fiduciary relationship with the Trust. This agency

relationship imposed upon Omni the duty to exercise ordinary care in authorizing disbursements

of funds or payment orders to be made from the Trust’s accounts at East West. Omni breached

its duty to exercise ordinary care. Omni’s breach of the duty to exercise ordinary care was the

legal cause of damages to the Trust, and the Trust suffered or incurred actual damages.

       D.      Fourth Cause of Action, Breach of fiduciary duty against Omni

       48.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       49.     Omni and the Trustee contracted or otherwise effectively agreed for Omni to act

as an agent of the Trust in providing disbursement services. This agency constituted both a

consensual and a fiduciary relationship. Omni violated, breached, and otherwise failed to follow

the instructions and obligations governing its agency relationship with the Trust. Omni failed to

manage the disbursement of the Trust’s funds safely or securely and failed to disburse funds held

in the Trust’s accounts at East West with reasonable care or competence. Omni breached its

fiduciary duty to the Trust and caused the Trust damages.

       E.      Fifth Cause of Action, Gross negligence against Omni

       50.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       51.     In addition to being negligent, Omni’s conduct partook of and included a want of

even scant care and/or an extreme departure from the ordinary standard of conduct exhibited by

other disbursement agents in Omni’s position or circumstances. The facts set out above show

that Omni’s conduct exhibits a lack of care to a degree that it may be presumed to indicate a




                                                   19
               Case 20-50773-LSS           Doc 5    Filed 08/07/20    Page 20 of 27




passive and indifferent attitude toward results occurring to Omni’s principal, the Trust. Omni’s

gross negligence proximately and/or legally caused injury to the Trust.

       F.      Six Cause of Action, Refund under U.C.C. § 4A-204 and/or California
               Commercial Code § 11204 against East West

       52.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       No reasonable or justifiable reliance – East West’s duty to inquire further

       53.     Any reasonable agent, person or bank in East West’s or Omni’s position – and

any commercially reasonable security measures in place at the time the wire transfers were

requested – would have flagged the requests for the payment orders as likely improper and

requiring additional verification. No reasonable agent, person or bank in East West’s or Omni’s

position could have justifiably believed that an agent or fiduciary of the Trust, acting properly

and within the scope of its authority, would authorize that almost all funds in accounts having

specified purposes, e.g., professional fees, taxes, or labor-related costs, be transferred in such few

and large amounts to the Bank of China in Hong Kong for the accounts of entities that were

obviously not beneficiaries or creditors of the Trust in such a short period of time.             No

reasonable agent, bank or person in East West’s or Omni’s position could have justifiably

believed that, in requesting the payment orders set out above, an agent or fiduciary was acting

properly and within the scope of that agent’s or fiduciary’s authority. East West and Omni could

not and did not reasonably or justifiably believe that Omni or any other agent, employee or

fiduciary of the Trust was authorized to request the payment orders set out above. East West and

Omni knew or had reason to know that any purported employee, agent or fiduciary requesting

these payment orders was acting improperly and beyond the scope of its authority to act for or

bind the Trust. East West and Omni were aware and had knowledge of facts and circumstances



                                                   20
              Case 20-50773-LSS          Doc 5    Filed 08/07/20     Page 21 of 27




putting them on notice to inquire as to whether the payment orders exceeded Omni’s, or any

other purported employee’s, agent’s or fiduciary’s, authority.

       54.     The facts and circumstances of the wire transfers also served to put East West and

Omni on notice that these purported payment orders were not authorized uses of the funds in

accounts that Omni had opened for the benefit of the Trust and its beneficiaries. East West and

Omni had a duty to inquire further as to whether these payment orders were, in fact, authorized

uses of the Trust’s accounts and funds and to inquire whether the payment orders were within the

scope of Omni’s or an agent’s or employee’s authority to act for the Trust. The facts and

circumstances surrounding the payment orders showed East West and Omni that they could not

reasonably or justifiably rely on those payment orders as being within the scope of any faithful

agent’s, employee’s or fiduciary’s authority to act for the Trust.

               Payment orders unauthorized and not effective as orders of the Trust under
               U.C.C. § 4A-202 and/or California Commercial Code § 11202

       55.     The payment orders set out above were not authorized orders or wire transfers of

the Trust. The Trust did not authorize these payment orders, nor is the Trust otherwise bound by

the payment orders under the law of agency.

       56.     The security procedures employed by East West and Omni for the payment orders

were not commercially reasonable methods of providing security against unauthorized payment

orders. In addition, those security procedures were not commercially reasonable, considering the

wishes of the Trust as expressed to East West by the Trust and/or Omni, the circumstances of the

Trust known to East West and Omni, including the size, type, and frequency of payment orders

to East West normally issued by or on behalf of the Trust, alternative security procedures offered

by East West to or for the Trust, and security procedures in general use by customers and

receiving banks similarly situated. East West and Omni did not accept or send the payment



                                                 21
              Case 20-50773-LSS         Doc 5     Filed 08/07/20     Page 22 of 27




orders in good faith and in compliance with commercially reasonable security procedures and

any written agreement or instruction of or for the Trust restricting acceptance of payment orders

issued in the name of the customer.

       57.     East West offered no alternative security procedures to or for the Trust, other than

or different from the security procedures in place when the payment orders occurred. The Trust

did not refuse any security procedure that was commercially reasonable for the Trust and which

East West had offered to or for the Trust. The Trust did not expressly agree in writing to be

bound by any payment order, whether or not authorized, issued in the Trust’s name, and accepted

by East West in compliance with a security procedure chosen by the Trust.

               Payment orders not enforceable under U.C.C. § 4A-203 and/or California
               Commercial Code § 11203

       58.     If the subject payment orders are found not to be, under U.C.C. § 4A-202(a)

and/or California Commercial Code § 11202(a), authorized orders of the Trust, but are effective

as orders of the Trust pursuant to U.C.C. § 4A-202(b) and California Commercial Code §

11202(b), then the orders are not enforceable, in whole or part, against the Trust.

       59.     East West did not limit by express written agreement the extent to which it was

entitled to enforce or retain payment of the payment orders.

       60.     East West is not entitled to enforce or retain payment of the payment orders

because it is proven, or will be proven, that the payment orders were not caused, directly or

indirectly, by a person entrusted at any time with duties to act for the Trust with respect to the

payment orders or the security procedure in place at East West at the time of the payment orders,

or by a person who obtained access to transmitting facilities of the Trust or who obtained, from a

source controlled by the Trust and without authority of East West, information facilitating the

breach of the security procedures in place at the time of the payment orders.



                                                22
               Case 20-50773-LSS           Doc 5    Filed 08/07/20   Page 23 of 27




       61.     East West accepted payment orders issued in the name of the Trust as sender

which were not authorized and not effective as orders of the Trust under U.C.C. § 4A-202 and/or

California Commercial Code § 11202. Those payment orders were and are not enforceable, in

whole or in part, against the Trust under U.C.C. § 4A-203 and California Commercial Code §

11203. East West is required to refund the amount of the payment orders to the Trust. In

addition, East West is obligated to pay interest to the Trust on the refundable amount calculated

from the date that East West received payment to the date of the refund.

       G.      Seventh Cause of Action, Negligent misrepresentation against East West

       62.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       63.     East West made misrepresentations of past or existing material fact in the East

West materials or information reviewed by the Trustee. East West misrepresented that it had

commercially reasonable security procedures, or their equivalent, in place to protect the Trust’s

accounts, and that East West would provide and was providing multi-layer fraud protection for

the Trust’s accounts and funds. East West did not have reasonable grounds for believing these

misrepresentations to be true. East West had the intent to induce another's reliance, i.e., the

Trustee’s reliance, on the facts misrepresented. The Trustee was ignorant of the truth and the

Trustee justifiably relied on East West’s misrepresentations. As a result, the Trust was damaged.

       H.      Eighth Cause of Action, Constructive fraud against East West

       64.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       65.     East West has and had a duty to make complete and truthful disclosures to

customers or account holders at East West. East West made material false representations,




                                                   23
                 Case 20-50773-LSS         Doc 5    Filed 08/07/20   Page 24 of 27




concealments and/or nondisclosures in the East West information and materials reviewed by the

Trustee.       These false representations included, but were not limited to, East West’s

misrepresentations that it had commercially reasonable security procedures in place to protect the

Trust’s accounts and funds, and that East West would provide and was providing multi-layer

fraud protection for the Trust’s accounts and funds.        East West had knowledge that these

representations were false. East West intended to induce reliance on the part of the Trustee. The

Trustee justifiably relied on East West’s representations. As a result, the Trust was damaged.

         I.      Ninth Cause of Action, Negligence against East West

         66.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

         67.     East West had a legal duty to use reasonable care in its dealings for or with the

Trustee and in its dealings with the accounts opened at East West for the Trust. East West

breached that duty. East West’s breaches of duty proximately and/or legally caused injury to the

Trust.

         J.      Tenth Cause of Action, Gross negligence against East West

         68.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

         69.     In addition to being negligent, East West’s conduct partook of and included a

want of even scant care and/or an extreme departure from the ordinary standard of conduct

exhibited by other banks in East West’s position or circumstances. The facts set out above show

that East West’s conduct exhibited lack of care to a degree that it may be presumed to indicate a

passive and indifferent attitude toward results occurring to East West’s customer, the Trust. East

West’s gross negligence proximately and/or legally caused injury to the Trust.




                                                   24
               Case 20-50773-LSS           Doc 5    Filed 08/07/20   Page 25 of 27




       K.      Eleventh Cause of Action, Joint liability with Omni; assertion of same claims
               against Schwarz and Osborne, in their individual capacities, as against Omni

       70.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       71.     Schwarz and Osborne are directors and/or officers of Omni.            Schwarz and

Osborne are both agents of Omni. In committing the above-described acts and omissions, Omni

acted principally, if not exclusively, through Osborne and Schwarz. Schwarz and Osborne

personally and actively participated in the wrongdoing and tortious acts or omissions committed

by Omni. Schwarz and Osborne also specifically authorized or directed the wrongdoing and

tortious acts or omissions committed by Omni. Schwarz and Osborne are liable for the wrongful

conduct and tortious acts or omissions committed by Omni. The acts or omissions committed by

Omni in which Schwarz and/or Osborne participated, or which Schwarz and/or Osborne

authorized or directed, constituted breaches of duties owed to the Trust. Osborne and Schwarz

are jointly liable and co-liable with Omni on the Trustee’s claims against Omni. The Trustee

asserts all the same claims against Osborne and Schwarz that the Trustee asserts against Omni.

       L.      Twelfth Cause of Action, Aiding and abetting breach of fiduciary duty
               against Schwarz and Osbourne

       72.     The Trustee repeats and realleges the allegations in each of the preceding

paragraphs as if fully set forth herein.

       73.     Omni and the Trustee contracted or otherwise effectively agreed for Omni to act

as an agent of the Trust in providing disbursement services. This agency constituted both a

consensual and a fiduciary relationship. Omni violated, breached, and otherwise failed to follow

the instructions and obligations governing its agency relationship with the Trust. Omni failed to

manage the disbursement of the Trust’s funds safely or securely and failed to disburse funds held




                                                   25
                Case 20-50773-LSS         Doc 5    Filed 08/07/20      Page 26 of 27




in the Trust’s accounts at East West with reasonable care or competence. Omni breached its

fiduciary duty to the Trust and caused the Trust damages.

         74.    Schwarz and Osbourne, in their capacities as officers and agents of Omni, knew

of and had actual knowledge of Omni’s consensual and fiduciary relationship with the Trust.

Schwarz and Osborne had actual knowledge of Omni’s breach of duties to the Trust. Schwarz

and Osbourne, in their capacities as officers and agents of Omni, substantially assisted Omni in

violating, breaching and otherwise failing to follow the instructions and obligations governing

Omni’s relationship with the Trust. Due to a lack of oversight, mismanagement and negligence,

Schwarz and Osbourne, in their capacities as officers and agents of Omni, aided and abetted

Omni when it failed to manage the disbursement of the Trust’s funds safely or securely and

failed to disburse funds held in the Trust’s accounts at East West with reasonable care or

competence. Schwarz and Osbourne, in their capacities as officers and agents of Omni, aided and

abetted Omni in breaching its fiduciary duty to the Trust and caused the Trust damages.

Schwarz’s and Osborne’s acts and/or omissions were a substantial factor in causing harm to the

Trust.

                                                VI.
                                          Prayer for Relief

         Plaintiff and Trustee respectfully requests that, on final determination of this controversy,

the Court enter judgment ordering East West to refund to the GUE Debtor Liquidation Trust the

full amount of the payment orders described above, less amounts recovered prior to filing of this

action, and further ordering that the Trust recover from East West, Omni, Schwarz and/or

Osborne actual and exemplary damages, costs of court, pre and post-judgment interest and

attorneys’ fees as allowed at law or in equity. The Trustee further respectfully requests all other

just and appropriate relief.



                                                  26
             Case 20-50773-LSS   Doc 5    Filed 08/07/20    Page 27 of 27




Dated: August 7, 2020                     TROUTMAN PEPPER HAMILTON SANDERS LLP
Wilmington, Delaware
                                          /s/ David B. Stratton
                                          David B. Stratton (DE Bar No. 960)
                                          Douglas D. Herrmann (DE Bar No. 4872)
                                          Kenneth A. Listwak (DE Bar No. 6300)
                                          Hercules Plaza, Suite 5100
                                          1313 N. Market Street
                                          Wilmington, Delaware 19899-1709
                                          Telephone: (302) 777-6500
                                          Facsimile: (302) 421-8390
                                          Email:        david.stratton@troutman.com
                                                        douglas.herrmann@troutman.com
                                                        kenneth.listwak@troutman.com

                                          -and-

                                          STRAWN PICKENS LLP
                                          John R. Strawn, Jr. (TX Bar No. #19374100)
                                          Andrew L. Pickens (TX Bar No. #15971900)
                                          Pennzoil Place, South Tower
                                          711 Louisiana, Suite 1850
                                          Houston, Texas 77002
                                          Telephone:      (713) 659-9600
                                          Facsimile:      (713) 659-9601
                                          Email:         jstrawn@strawnpickens.com
                                                        apickens@strawnpickens.com

                                          Attorneys for Plaintiff, Howley Law PLLC, in Its
                                          Capacity as Trustee for the GUE Debtor
                                          Liquidation Trust




                                         27
